DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 9/30/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 9/30/2021. In particular, original Claim 1 has been amended to recite a combination of limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al (US 2014/0203216).

Regarding claim 1, Parham et al discloses an organic light emitting device comprising a first electrode, i.e. an anode, a second electrode, i.e. a cathode, and an organic layer between the 

    PNG
    media_image1.png
    318
    854
    media_image1.png
    Greyscale
.
In the compound, A is given by the formula ([0015]):

    PNG
    media_image2.png
    163
    257
    media_image2.png
    Greyscale
;
Z is CR1 where R1 is H ([0017] and [0022]); Ar1 and Ar3 are an aromatic ring system having 5 to 30 aromatic ring atoms ([0018]); Ar2 is an arylene group having 6 to 30 aromatic atoms ([0019]); Ar4 an aryl group having 6 to 30 aromatic ring atoms ([0020]); m is an integer [0-3] and n is an integer [0-3] ([0025]-[0026]). 
From the above, when Z is CR1, where R1 is H, m is zero (0) and n is two (2), the reference discloses a compound encompassed by Formula 10, where the recited group L2 is given by group Ar2 are is a C6 arylene group; the recited integer a2 is one (1); the recited groups R1 and R3 are H; and the recited integers b1 and b3 are four (4). The recited group Ar2 given by the group Ar4 in the compound of the reference and is an arylene having 6 to 30 aromatic atoms. In the disclosed compound Ar4 corresponds to the recited groups Ar1 and Ar2 and is a C6-30 aryl 3 in the compound corresponds to the recited group Ar3 and is an aromatic ring system having 5 to 30 aromatic ring atoms such as benzene. Furthermore, from the above, Ar4 corresponds to the recited group Ar4 and is given by Formula of the claims, i.e.

    PNG
    media_image3.png
    175
    318
    media_image3.png
    Greyscale
,
where A10, A20, A30, and A40 are benzene, i.e. C6 carbocyclic groups; the integers b10, b20, b30, and b40 are one (1) and the groups R10, R20, R30, and R40 are H.
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Parham et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the first electrode is an anode and the second electrode is a cathode. Additionally, the reference discloses that the organic layer comprises a             hole transport region between the emission layer and the anode, where the hole transport layer 

Regarding claim 3, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the hole transport region, i.e. the hole transport layer, comprises the disclosed compound ([0011] and [0090]).

Regarding claim 4, Parham et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the hole transport region comprises the hole transport layer and the hole transport layer comprises the disclosed compound.

Regarding claim 7, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that emitter layer comprises a host and a phosphorescent dopant and an emitting dopant ([0153] and [0092]-[0094]).

Regarding claim 8, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the device comprises lithium quinolinate, i.e. an alkali metal complex, between the cathode and the semiconductor, i.e. electron-transport region ([0118]).

Regarding claim 9, Parham et al discloses the following compound ([0014] – Formula I):

    PNG
    media_image1.png
    318
    854
    media_image1.png
    Greyscale
.
In the compound, A is given by the formula ([0015]):

    PNG
    media_image2.png
    163
    257
    media_image2.png
    Greyscale
;
Z is CR1 where R1 is H ([0017] and [0022]); Ar1 and Ar3 are an aromatic ring system having 5 to 30 aromatic ring atoms ([0018]); Ar2 is an arylene group having 6 to 30 aromatic atoms ([0019]); Ar4 an aryl group having 6 to 30 aromatic ring atoms ([0020]); m is an integer [0-3] and n is an integer [0-3] ([0025]-[0026]). 
From the above, when Z is CR1, where R1 is H, m is zero (0) and n is two (2), the reference discloses a compound encompassed by Formula 10, where the recited group L2 is given by group Ar2 are is a C6 arylene group; the recited integer a2 is one (1); the recited groups R1 and R3 are H; and the recited integers b1 and b3 are four (4). The recited group Ar2 given by the group Ar4 in the compound of the reference and is an arylene having 6 to 30 aromatic atoms. In the disclosed compound Ar4 corresponds to the recited groups Ar1 and Ar2 and is a C6-30 aryl group. Ar3 in the compound corresponds to the recited group Ar3 and is an aromatic ring system 4 corresponds to the recited group Ar4 and is given by Formula of the claims, i.e.

    PNG
    media_image3.png
    175
    318
    media_image3.png
    Greyscale
,
where A10, A20, A30, and A40 are benzene, i.e. C6 carbocyclic groups; the integers b10, b20, b30, and b40 are one (1) and the groups R10, R20, R30, and R40 are H.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 10, Parham et al teaches all the claim limitations as set forth above. As discussed above, A10, A20, A30, and A40 are benzene.

Regarding claim 11, Parham et al teaches all the claim limitations as set forth above. As discussed above the recited group L2 is phenylene.

Regarding claim 12, Parham et al teaches all the claim limitations as set forth above. As discussed above the recited group L2 is an arylene having 6 to 30 aromatic atoms, e.g. benzene. Accordingly, the reference discloses the recited group L2, is given by formulas (3-1), (-32) and (3-3) of the claims, i.e.

    PNG
    media_image4.png
    99
    298
    media_image4.png
    Greyscale
,
where Z1 is H.

Regarding claim 13, Parham et al teaches all the claim limitations as set forth above. As discussed above a2 is one (1).

Regarding claim 15, Parham et al teaches all the claim limitations as set forth above. As discussed above Ar1 to Ar3 are benzene, i.e. recited Formula (5-1).

Regarding claim 18, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the nitrogen is bonded to the fluorene at the 1-, 3-, or 4-position ([0026]), i.e.

    PNG
    media_image5.png
    183
    285
    media_image5.png
    Greyscale
.
Accordingly, the reference discloses that the recited group Ar4 is given by Formulas (20-1), (20-3), and (20-4) where R-groups are H.

Regarding claim 19, Parham et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses R10, R20, R30, and R40 are H.

Regarding claim 20, Parham et al discloses the following compound ([0014] – Formula I):

    PNG
    media_image1.png
    318
    854
    media_image1.png
    Greyscale
.
In the compound, A is given by the formula ([0015]):

    PNG
    media_image2.png
    163
    257
    media_image2.png
    Greyscale
;
1 where R1 is H ([0017] and [0022]); Ar1 and Ar3 are an aromatic ring system having 5 to 30 aromatic ring atoms ([0018]); Ar2 is an arylene group having 6 to 30 aromatic atoms ([0019]); Ar4 an aryl group having 6 to 30 aromatic ring atoms ([0020]); m is an integer [0-3] and n is an integer [0-3] ([0025]-[0026]). 
From the above, when Z is CR1, where R1 is H, m is zero (0) and n is two (2), the reference discloses Compound 36 of the claims, i.e.


    PNG
    media_image6.png
    260
    431
    media_image6.png
    Greyscale
.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Parham et al (US 2014/0203216) as applied to claims 1-4, 7-13, 15, and 18-20 above, and in view of Cho et al (US 2012/0298967).

The discussion with respect to Parham et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 5, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the hole injection layer comprises the compound, i.e. a p-dopant (Page 132 – Table 1 HIL1):

    PNG
    media_image7.png
    257
    307
    media_image7.png
    Greyscale
.
As evidenced by Paragraph [0017] of Cho et al, this compound has a LUMO of about -6.0 eV, within the recited range of less than -3.5 eV. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US 2010/0320452) in view of Parham et al (US 2014/0203216).


The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the hole transport region includes the recited amine compound as recited in the present claims.
Parham et al discloses an organic light emitting device comprising a first electrode, i.e. an anode, a second electrode, i.e. a cathode, and an organic layer between the first and second electrode ([0091]-[0092]). The organic layer comprises an emission layer and the hole transport layer compound:

    PNG
    media_image1.png
    318
    854
    media_image1.png
    Greyscale
.
In the compound, A is given by the formula ([0015]):

    PNG
    media_image2.png
    163
    257
    media_image2.png
    Greyscale
;
Z is CR1 where R1 is H ([0017] and [0022]); Ar1 and Ar3 are an aromatic ring system having 5 to 30 aromatic ring atoms ([0018]); Ar2 is an arylene group having 6 to 30 aromatic atoms ([0019]); Ar4 an aryl group having 6 to 30 aromatic ring atoms ([0020]); m is an integer [0-3] and n is an integer [0-3] ([0025]-[0026]). 
From the above, when Z is CR1, where R1 is H, m is zero (0) and n is two (2), the reference discloses a compound encompassed by Formula 10, where the recited group L2 is given by group Ar2 are is a C6 arylene group; the recited integer a2 is one (1); the recited groups R1 and R3 are H; and the recited integers b1 and b3 are four (4). The recited group Ar2 given by the group Ar4 in the compound of the reference and is an arylene having 6 to 30 aromatic atoms. In the disclosed compound Ar4 corresponds to the recited groups Ar1 and Ar2 and is a C6-30 aryl group. Ar3 in the compound corresponds to the recited group Ar3 and is an aromatic ring system having 5 to 30 aromatic ring atoms such as benzene. Furthermore, from the above, Ar4 corresponds to the recited group Ar4 and is given by Formula of the claims, i.e.

    PNG
    media_image3.png
    175
    318
    media_image3.png
    Greyscale
,
where A10, A20, A30, and A40 are benzene, i.e. C6 carbocyclic groups; the integers b10, b20, b30, and b40 are one (1) and the groups R10, R20, R30, and R40 are H.

Given that both Kawamura and Parham et al are drawn to organic light emitting devices comprising host compound, fluorescent dopants and hole transport layer, and given that Kawamura does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the hole transporting compound as taught by Parham et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the hole transport layer of the organic light emitting device disclosed by Kawamura with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive. 

Applicants argue that Parham does not disclose the compound given by Formula 10 as recited in amended claims 1 and 9. Specifically, Applicants argue that recited Formula 10 includes a bridge between amino groups of two para-phenylene groups with 1-3 linkers therebetween and neither Formula I nor any of the compounds disclosed in Paragraph [0073] of the reference include this particular structure. However, while the reference does not explicitly disclose a bridge between amino groups of two para-phenylene groups with 1-3 linkers as recited in claims 1 and 9, as discussed in the rejections set forth above, the reference discloses that in Formula I, the integer n can be two (2) and the group Ar2 is a C6 arylene. Accordingly, it is clear 
Furthermore, attention is directed to Pages 27-29 of the reference which disclose compounds comprising biphenylene linking groups between the two (2) amine terminals of the disclosed compounds, e.g.

    PNG
    media_image8.png
    161
    320
    media_image8.png
    Greyscale
 and 
    PNG
    media_image9.png
    212
    333
    media_image9.png
    Greyscale
.
From this section of the reference should be noted that the bonding pattern of this linking group is at the para positions of the phenylene groups. While the exemplified compounds comprise a biphenylene linking group and the instantly claimed compound comprises a terphenylene linking groups, when n is three (3) in Formula 1 of the reference and based on the linking pattern of the exemplified there is a strong presumption that the exemplified biphenylene linking pattern would also occur for a terphenylene linking group. 
While the reference does not exemplify the presently claimed compound, this does not obviate the fact that the disclosure of the reference when taken as a whole teaches a compound encompassed by the present claims. To that end it is noted “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

As evidence of unexpected results, Applicants point to Examples 1-7 of the instant Specification which each have the recited bridge structure each show a decrease driving voltage, higher brightness efficiency and higher half-lifespan compared to the OLED of Comparative Example 4 which includes a compound having a bridge akin to some of the compounds in Parham, i.e. Comparative Example 4 is similar to Compound 189 of Parham. 

However, firstly it is noted that Compound 189 of Parham et al is not identical to Comparative Example 4 of the instant Specification. Specifically, Compound 189 of Parham comprises methyl substituents not present on the Comparative Example 4 of the instant Specification.

Secondly, in the instant Specification Comparative Example 4 utilizes Compound C, i.e.

    PNG
    media_image10.png
    116
    199
    media_image10.png
    Greyscale

while Inventive Examples 1-7 utilize Compounds 2, 5, 7, 17, 27, 37, and 41, i.e.

    PNG
    media_image11.png
    123
    215
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    112
    212
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    114
    221
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    122
    219
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    116
    234
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    120
    183
    media_image16.png
    Greyscale
and

    PNG
    media_image17.png
    151
    241
    media_image17.png
    Greyscale
.
From the above, it is clear that the difference between the inventive and comparative compounds is not merely the presence of a biphenylene group in the comparative compound to a terphenylene group in the inventive examples. The comparative compound comprises three (3) phenyl rings and a spirobifluorene group, while the inventive compounds contain spirobifluorene groups, phenyl groups, as well as biphenyl groups, a dibenzofuran groups and/or naphthyl groups. Thus, the comparison between the comparative and inventive compounds is not a proper side-by-side comparison. A proper side-by-side comparison would the comparative compound containing a 
	Even if the comparison were a proper side-by-side comparison, it should be noted that the examples are not commensurate in scope with the scope of the claim 1 and 9. Specifically, these claims encompass innumerable compounds of Formula I, while the inventive examples are but several of the compounds encompassed by the present claims. Accordingly, it is unclear if the obtained results are indicative of all compounds encompassed by the present claims or only for the particularly exemplified compounds,

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767